Howell, J.
A motion is made to dismiss this appeal for want of proper parties.
Judgment, it seems, was rendered in favor of the two.members of the defendant firm, who were before the court, and the appeal was taken as to one only. Counsel for plaintiff in their first brief say: “If the *101judgment of the court below had been final and res judicata, the motion to dismiss for want of proper parties would have been good.”
The judgment reads: “It is ordered that the plea of prescription herein filed by defendants be sustained and that this suit be dismissed at plaintiff’s costs.”
This is a final judgment, settling definitely the right of action against the defendants, in their favor. Both defendants have an interest in maintaining the judgment and should be made parties.
We think the jurisprudence is adverse to the ruling in the casein 6 R. 131, cited by plaintiff’s counsel in their second brief.
•It is therefore ordered that the appeal be dismissed at costs of appellant.